Citation Nr: 1116039	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease status-post discectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee and ankle absent deep reflexes.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee and ankle absent deep reflexes.

4.  Entitlement to a total disability rating based on individual unemployability.





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1972 to December 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain Social Security Administration (SSA) records and additional medical examinations.  

Regarding all the claims on appeal, remand is required to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  Here, a March 2009 SSA decision granted the Veteran disability benefits as of July 1, 2008, based in part on his service-connected lumbar spine disability.  That decision listed medical records that were used in making the determination.  Those records included VA medical records that are already associated with the claims file, but also included SSA documents, including disability reports, a work questionnaire, a function report, a pain questionnaire, and a vocational report, all from 2007.  These documents are not associated with the claims file and are directly relevant to each of the issues on appeal.  Accordingly, remand is required to obtain these records.

Regarding the claim of entitlement to an increased evaluation for a lumbar spine disorder, the appeal must be remanded for an examination.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA's duty to assist includes the conduct of a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Here, VA provided the Veteran a spine examination in October 2008.  The Board finds that an additional examination is necessary to consider relevant evidence that has been associated with the claims file since that time, to include lay statements regarding the severity of his back pain, a letter from the Veteran's VA physician indicating that maximum pain management has been reached because surgery and other medications are not possible, VA treatment records from 2010, and SSA records.  Additionally, the examination report noted there was no bowel or bladder incontinence.  The examiner also stated that the Veteran occasionally soiled his underwear in his sleep, noting a history of ulcerative colitis.  Thus clarification is required to determine if there is bowel or bladder impairment related to the lumbar spine disability.  Accordingly, remand is required to obtain a VA examination.  

Regarding the claims for increased initial evaluations for right and left knee and ankle absent deep reflexes, remand is required to obtain an additional examination.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke, 1 Vet. App. at 93.  Where a service-connected disability causes multiple problems or has multiple, separate and distinct manifestations, separate ratings may be assigned.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  At the October 2008 VA examination, the examiner noted that regarding the Veteran's service-connected disabilities and employability, there was significant functional limitation, to include limitation of bilateral knee flexion and extension.  The Veteran's right and left lower extremity disabilities are secondary to the lumbar spine condition and currently rated under the diagnostic codes for paralysis of the sciatic nerve.  In light of the need to obtain additional records, remand is required to obtain an additional VA examination to determined the current severity of the disabilities.  

With respect to the claim of entitlement to TDIU, the appeal must be remanded for a medical examination and opinion.  As noted above, remand may be required where the record before the Board contains insufficient medical information.  Littke, 1 Vet. App. at 93.  First, although the November 2006 and October 2008 VA examiners provided opinions regarding employability, neither opinion is adequate.  The November 2006 VA examiner stated that the Veteran could work 6 hours of sedentary or light duty.  The October 2008 VA examiner noted functional limitations and found that sedentary employment would be feasible.  But neither examiner addressed or discussed the effects of the Veteran's pain medication or the Veteran's experience and training as a sales and repair person.  Second, subsequent statements in VA medical records require clarification from the Veteran.  In a July 2010 VA record, the Veteran reported that he did not work.  In October and November 2010 VA records, the Veteran reported that due to the Methadone he had been able to work.  Thus it is now unclear whether the Veteran is currently employed.  Third, an examination is required as relevant evidence was submitted after the most recent examination, to include SSA records.  Accordingly, a medical examination and opinion regarding the Veteran's employability must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  .  Associate all documents obtained with the claims file.

Regarding both the VA treatment records and the SSA records, if any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  The appropriate notice must be provided to the Veteran and his or her representative. 

3.  After any additional records are associated with the claims file, provide the Veteran an appropriate VA examination to determine the current extent of the orthopedic impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  In particular, the examiner must elicit from the Veteran detailed information regarding his chronic back pain and the functional limitations it imposes, including any current pain management regimen.  The examiner should indicated if there is bowel or bladder impairment c caused by the lumbar spine disability.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.  The examiner must address the July 2010 letter from the Veteran's VA physician indicating that pain management has been maximized.   

It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

4.  After any additional records are associated with the claims file, provide the Veteran with a neurological examination, in order to determine all current manifestations of the Veteran's service-connected right and left knee and ankle absent deep reflexes.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

5.  After any additional records are associated with the claims file, and after the orthopedic and neurological examinations have been provided and the reports associated with the claims file, provide the Veteran with an appropriate examination regarding his claim for entitlement to TDIU.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  The examiner must elicit whether the Veteran is currently working, and if so, the hours and parameters of that employment.  The examiner must also elicit from the Veteran precise dates of unemployment.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The Veteran has the following service-connected disabilities:  lumbar spine degenerative disc disease, right and left knee and ankle absent deep reflexes, epigastric herniorrhaphy scar, and residual scar, status-post discectomy.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


